 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

RESEARCH AGREEMENT

 

This Research Agreement (the “Agreement”), effective as of June 18th, 2012
(“Effective Date”), is entered into by and between Enumeral Biomedical Corp., a
Delaware corporation with an address at 1450 Broadway, 24th Floor, New York, New
York 10018 ("ENUMERAL"), and sanofi-aventis U.S. Inc., having an address at 1041
Route 202-206, P.O. Box 6800, Bridgewater, NJ 08807-0800 (hereinafter referred
to as “SANOFI US”). Each of ENUMERAL and SANOFI US are referred to herein as a
“Party” or collectively as the “Parties”.

 

WHEREAS, SANOFI US wishes to fund a research project to be performed by
ENUMERAL, for the purpose of evaluating ENUMERAL’s technology and capabilities
and to obtain useful antibodies to *; and to determine if the respective Parties
wish to consider further business arrangements and transactions with the other
Party

 

WHEREAS, ENUMERAL, wishes to perform such research project, in accordance with
the terms and conditions set forth in this Agreement, for the sole purposes of
demonstrating its capabilities, obtaining *, and determining if they wish to
consider further business arrangements and transactions with the other Party;

 

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, ENUMERAL and SANOFI US agree as follows:

 

1.            DEFINITIONS

 

A.           “Affiliate” of a Party shall mean any person or entity directly or
indirectly controlling, controlled by, or under common control with a Party, and
for this purpose, "control," "controlling" and "controlled by" shall mean the
ownership and control of more than fifty percent (50%) of the outstanding voting
securities or interest in capital or profits of any person or entity, or the
right to direct or control the management or affairs of any person or entity by
contract or similar arrangement.

 

B.           “Background Technology” shall have the meaning set forth in Section
6A.

 

C.           “Co-owned ENUMERAL Sole Invention” means any ENUMERAL Sole
Invention that is not an ENUMERAL Improvement. For the avoidance of doubt,
Co-owned ENUMERAL Sole Inventions include any antibodies, their sequences and
parts thereof identified by ENUMERAL in the Research.

 

1

 

 

D.           “ENUMERAL Improvement” means an Invention that is an improvement of
ENUMERAL’s Background Technology that does not *, SANOFI US’ Confidential
Information or SANOFI US’ Background Technology, and which ENUMERAL is able to
replicate without any use of SANOFI US Materials, SANOFI US’ Confidential
Information and/or SANOFI US’ Background Technology.

 

E.           “Data” means all data from the performance of the Research, other
than data relating to SANOFI US’s * screening, including without limitation all
results and reports relating to the Research.

 

F.           “ENUMERAL Sole Invention” shall mean an Invention made by one or
more inventors all of whom are required to assign rights in the Invention to
ENUMERAL.

 

G.           “Non-compete Field” shall mean *.

 

H.           “Invention” shall mean any invention or discovery that is conceived
and / or reduced to practice by one or more employees, contractors or agents of
ENUMERAL and / or one or more employees, Affiliates, contractors or agents of
SANOFI US in the performance of the Research.

 

I.           “Joint Invention” shall mean (i) an Invention made by more than one
inventor in which at least one inventor is required to assign rights in the
Invention to SANOFI US, and at least one inventor is required to assign rights
in the Invention to ENUMERAL and/or any Co-owned ENUMERAL Sole Invention.

 

J.           “Permitted Data Use Field” shall have the meaning set forth in
Section 6G.

 

K.          “Program Committee” shall have the meaning set forth in Section 4C.

 

L.           “Research” shall mean the research program that is described in
Exhibit A.

 

M. “SANOFI US Materials” shall mean any * or other materials provided by SANOFI
US to ENUMERAL to perform the Research, together with any fragments, progeny,
portion, derivatives, hybrids, antibodies or analogs thereof.

 

N.           “SANOFI US Sole Invention” shall mean an Invention made by one or
more inventors all of who are required to assign rights in the Invention to
SANOFI US.

 

O.           “Sole Invention” shall mean an Invention made by one or more
inventors all of whom are required to assign rights in the Invention to a single
Party.

 

2

 

 

2.           SCOPE OF WORK

 

The scope of the work to be performed by the Parties under this Agreement shall
be the Research as described in Exhibit A or any revisions of Exhibit A mutually
agreed upon in writing by duly authorized representatives of ENUMERAL and SANOFI
US. Each Party shall conduct its respective portion of the Research, using its
own facilities and equipment, in a good scientific manner and in compliance with
applicable legal requirements, but within the scope of, research plan per the
attached Exhibit A, and ENUMERAL shall not exceed the budget set forth in the
attached Exhibit A. Employees, collaborators and other persons involved in the
Research on behalf of ENUMERAL are or will be made aware of, and have or will
have undertaken to comply with ENUMERAL’s obligations hereunder.

 

3.           COMPENSATION

 

As consideration for the performance of the Research, the options contained
herein and the Non-compete set forth in Section 6.H, SANOFI US shall pay
ENUMERAL the fees set forth in Exhibit B attached hereto and perform those parts
of the Research delegated to SANOFI US in Exhibit A, including, without
limitation, supply of certain materials set forth in Exhibit A. No other form of
compensation shall be paid by SANOFI US to ENUMERAL except as otherwise approved
in writing by SANOFI US. Prior to payment by SANOFI US of all or any portion of
the fees, ENUMERAL must submit an invoice to SANOFI US on or after the dates set
forth on Exhibit B, which shall reference the applicable purchase order number
provided by SANOFI US to ENUMERAL (each, an "Invoice"). Each Invoice shall be
addressed to: sanofi-aventis U.S. Inc., P.O. Box 30147, College Station, TX
77842. Additionally, each Invoice shall be accompanied by receipts or other such
supporting data as may be reasonably required by SANOFI US. Approved Invoices
shall be paid by SANOFI US via check within forty-five (45) days after SANOFI US
receives a proper Invoice from ENUMERAL which check shall be sent to the
following address:

 

Enumeral Biomedical Corporation

 

1450 Broadway, 24th Floor

 

New York, NY, 10018

 

4.            MEETINGS AND REPORTS

 

A.           Researchers from ENUMERAL and the SANOFI US shall meet at mutually
agreed upon times including those indicated in Exhibit A and further as
reasonably requested by SANOFI US, in person or by teleconference, to review
results of the Research. Within sixty (60) calendar days after the expiration or
termination of this Agreement, ENUMERAL shall submit a comprehensive final
report to SANOFI US. and SANOFI US shall submit a final report to ENUMERAL as
described on Exhibit A,

 

3

 

 

B.           On reasonable prior notice, and subject to the availability during
regular working hours of the necessary ENUMERAL personnel, representatives of
SANOFI US may visit the facilities where the Research is being performed.

 

C.            A Program Committee comprised of two representatives from each of
ENUMERAL and SANOFI US shall be formed to oversee intellectual property and
aspects of administration related to the Research. The Program Committee shall
meet on an as-needed basis or when convened by any of its members.

 

5.            PUBLICATION

 

Neither Party shall be permitted to present at symposia, national or regional
meetings, and to publish journal articles, theses or dissertations (each, a
"Publication"), methods and results of the Research (collectively, the
"Results") without the prior written consent of the other Party.

 

6.            INTELLECTUAL PROPERTY

 

A.           Background Technology. All rights and title in and to any and all
inventions, discoveries, data, chemical entities, compounds and materials
developed or controlled by either Party prior to the Effective Date or during
the Term, but not as a result of, in connection with or otherwise related to the
Research Plan (collectively, the "Background Technology"), whether or not
patentable, shall reside with the owner thereof and, except as otherwise set
forth herein, such ownership and rights thereto shall not be affected by the
Research Plan or a Party's performance of its obligations hereunder. Each Party
grants the other Party a limited right to use its Background Technology solely
for the direct performance of the Research during the term of this Agreement. To
the extent that Background Technology is not prohibitively encumbered by third
parties, either Party shall make Background Technology available to the other
Party as needed for the Research Plan.

 

B.           Inventorship and Ownership. Inventorship of Inventions will be
determined in accordance with principles of U.S. patent law. Joint Inventions
shall be jointly owned by the Parties. ENUMERAL Co-owned Sole Inventions shall
be co-owned. ENUMERAL Improvements shall be owned by ENUMERAL. SANOFI US Sole
Inventions shall be owned by SANOFI US.

 

ENUMERAL represents that all of its personnel who may be involved in the
Research have agreed to assign to ENUMERAL all rights to any Inventions
developed or made by such personnel under this Agreement.

 

4

 

 

C.           Joint Inventions. Each Party shall notify the other Party via the
Program Committee promptly of any Joint Invention of which it becomes aware and
shall together seek in good faith to determine patentability and inventorship of
the Invention in accordance with principles of United States patent law.
ENUMERAL hereby grants to SANOFI US an *. Such option shall be for a * period
commencing on the date SANOFI US receives notice of any such Joint Invention.
Notice, for purposes of this section, shall mean written notice explaining the
invention in detail, including the filed priority application. If SANOFI US
elects to exercise its option, SANOFI US shall have * days following the date of
such exercise (“Joint Invention Negotiation Period”) to negotiate in good faith
terms of a *, wherein such *. The Joint Invention Negotiation Period may be
extended by mutual written agreement of ENUMERAL and SANOFI US. In the event
that the parties fail to reach agreement on * terms within the Joint Invention
Negotiation Period, including any extensions thereof, ENUMERAL may * its rights
in any such Joint Invention to a third party, subject to the * (“New Joint
Invention Terms”).   Upon receipt of New Joint Invention Terms, SANOFI US shall
have * business days from receipt of the New Joint Invention Terms to accept the
New Joint Invention Terms in writing. If the SANOFI US does not does accept the
New Joint Invention Terms in writing, ENUMERAL shall have the right to * in
Joint Inventions to third parties without restriction.

 

In the event that SANOFI US does not exercise its option, ENUMERAL, upon
expiration of the time period for SANOFI US to exercise its option to negotiate
an * for ENUMERAL’s interest in Joint Inventions, ENUMERAL shall be granted an *
option to negotiate a *, to SANOFI US’ rights in any the Joint Invention. Such
option shall be for a * period commencing on the date of expiration of the time
period for SANOFI US to exercise its option. If ENUMERAL elects to exercise its
option, ENUMERAL shall have * days following the date of such exercise
(“ENUMERAL Joint Invention Negotiation Period”) to negotiate in good faith terms
of a *, wherein such *. The ENUMERAL Joint Invention Negotiation Period may be
extended by mutual written agreement of ENUMERAL and SANOFI US. In the event
that the parties fail to reach agreement on * terms within the ENUMERAL Joint
Invention Negotiation Period, including any extensions thereof, SANOFI US may *
in any such Joint Invention to a third party, subject to the *.   Upon receipt
of new terms, ENUMERAL shall have * business days from receipt of the new terms
to accept the new terms in writing. If the ENUMERAL does not does accept the new
terms in writing, SANOFI US shall have the right to * in Joint Inventions to
third parties without restriction.

 

5

 

 

D.           ENUMERAL Sole Inventions. ENUMERAL shall notify SANOFI US promptly
of any ENUMERAL Sole Inventions. ENUMERAL hereby assigns and conveys to
SANOFI-AVENTIS or any of its Affiliates, at no additional cost to
SANOFI-AVENTIS, one half of ENUMERAL's right, title and interest to any and all
resulting Co-owned ENUMERAL Sole Inventions. ENUMERAL agrees to execute all
applications or registrations for patents and copyrights, and any other
instruments deemed necessary or helpful for SANOFI-AVENTIS or its Affiliates to
secure and enforce its rights hereunder. ENUMERAL hereby grants to SANOFI US and
its Affiliates an exclusive option to negotiate a worldwide, exclusive license,
with the right to sublicense, to ENUMERAL's remaining rights in any Co-owned
ENUMERAL Sole Invention. Such option shall be for a one year period commencing
on the date SANOFI US receives notice of any such Co-owned ENUMERAL Sole
Invention. Notice, for purposes of this section, shall mean written notice
explaining the invention in detail, including, if filed, the filed priority
application. If SANOFI US elects to exercise its option, SANOFI US shall have
one hundred eighty (180) days following the date of such exercise (“Sole
Invention Negotiation Period”) to negotiate in good faith terms of a license,
wherein such license shall include terms common to the industry. The Sole
Invention Negotiation Period may be extended by mutual written agreement of
ENUMERAL and SANOFI US. In the event that the Parties fail to reach agreement on
exclusive license terms within the Sole Invention Negotiation Period, including
any extensions thereof, then all of ENUMERAL’s rights to such Co-owned ENUMERAL
Sole Invention shall remain with ENUMERAL, subject to the restriction that any
terms offered to any third party within twenty (24) months of expiration of the
Sole Invention Negotiation Period may not be more favorable than any terms last
offered in writing to SANOFI US prior to the offering to the third party (“New
Sole Invention Terms”).   Upon receipt of New Sole Invention Terms, SANOFI US
shall have twenty (20) business days from receipt of the New Sole Invention
Terms to accept the New Sole Invention Terms in writing. If SANOFI US does
accept the New Sole Invention Terms in writing, ENUMERAL shall have the right to
license ENUMERAL’s rights in any such Co-owned ENUMERAL Sole Invention to third
parties without restriction.

 

In the event that SANOFI US either does not exercise its option, ENUMERAL, upon
expiration of the time period for SANOFI US to exercise its option to negotiate
an exclusive license, ENUMERAL shall be granted an exclusive option to negotiate
a worldwide, exclusive license, with the right to sublicense, to SANOFI US’
rights in any ENUMERAL Sole Invention. If ENUMERAL elects to exercise its
option, ENUMERAL shall have one hundred eighty (180) days following the date of
such exercise (“ENUMERAL Sole Invention Negotiation Period”) to negotiate in
good faith terms of a license, wherein such license shall include terms common
to the industry. The ENUMERAL Sole Invention Negotiation Period may be extended
by mutual written agreement of ENUMERAL and SANOFI US. In the event that the
parties fail to reach agreement on license terms within the ENUMERAL Sole
Invention Negotiation Period, including any extensions thereof, SANOFI US may
license its rights in any such Joint Invention to a third party, subject to the
restriction that any terms offered to any third party within twenty (24) months
of expiration of the such negotiation period may not be more favorable than any
terms last offered in writing to ENUMERAL prior to the offering to the third
party.   Upon receipt of new terms, ENUMERAL shall have twenty (20) business
days from receipt of the new terms to accept the new terms in writing. If the
ENUMERAL does not does accept the new terms in writing, SANOFI US shall have the
right to license its interest in Joint Inventions to third parties without
restriction.

 

6

 

 

E.           Option for Engineered Antibodies. During the term and for five(5)
years thereafter, ENUMERAL shall promptly notify SANOFI US of any *, invented by
or on behalf of ENUMERAL relating to a Co-owned ENUMERAL Sole Invention
(“Engineered Antibodies”). ENUMERAL hereby grants to SANOFI US and its
Affiliates an exclusive option to negotiate a worldwide, exclusive license, with
the right to sublicense, to all Engineered Antibodies. Such option shall be for
a one year period commencing on the date SANOFI US receives notice of invention
of any such Engineered Antibody. Notice, for purposes of this section, shall
mean written notice explaining the invention in detail, including, if filed, the
filed priority application. If SANOFI US elects to exercise its option, SANOFI
US shall have one hundred eighty (180) days following the date of such exercise
(“Engineered Antibody Negotiation Period”) to negotiate in good faith terms of a
license, wherein such license shall include terms common to the industry. The
Engineered Antibody Negotiation Period may be extended by mutual written
agreement of ENUMERAL and SANOFI US. In the event that the Parties fail to reach
agreement on exclusive license terms within the Engineered Antibody Negotiation
Period, including any extensions thereof, then all of ENUMERAL’s rights to such
Engineered Antibody shall remain with ENUMERAL, subject to the restriction that
any terms offered to any third party within twenty (24) months of expiration of
the Engineered Antibody Negotiation Period may not be more favorable than any
terms last offered in writing to SANOFI US prior to the offering to the third
party (“New Engineered Antibody Terms”).   Upon receipt of New Engineered
Antibody Terms, SANOFI US shall have twenty (20) business days from receipt of
the New Engineered Antibody Terms to accept the New Engineered Antibody Terms in
writing. If SANOFI US does accept the New Engineered Antibody Terms in writing,
ENUMERAL shall have the right to license ENUMERAL’s rights in any such
engineered antibody to third parties without restriction.

 

F.           Prosecution and Expenses of Joint Inventions. SANOFI US and
ENUMERAL shall decide, on a case by case basis, whether or not and where to file
patent applications for Joint Inventions (including Co-owned ENUMERAL Sole
Inventions). The Parties shall jointly participate in decisions regarding
filing, prosecution and maintenance. Mutually acceptable counsel (in-house of
either Party or law firm) shall be appointed that shall handle filing and
prosecution of Joint Inventions. Both Parties agree to cooperate and execute all
documents which are necessary for the filing, prosecution and maintenance of
such patent applications. Should the Parties enter into an exclusive license
agreement pursuant to Section 6C or 6D, the party licensing such rights from the
other party shall control prosecution and maintenance at its expense during the
term of such agreement.

 

G.          CREATE Act. Notwithstanding anything to the contrary in this Section
6, each Party shall have the right to invoke the Cooperative Research and
Technology Enhancement Act of 2004, 35 U.S.C. 103(c)(2)-(c)(3) (the “CREATE
Act”) when exercising its rights under this Section 6, without the prior written
consent of the other Party. Where a Party intends to invoke the CREATE Act, as
permitted by the preceding sentence, it shall notify the other Party and the
other Party shall cooperate and coordinate its activities with the invoking
Party with respect to any submissions, filings or other activities in support
thereof. The Parties acknowledge and agree that this Agreement is a “joint
research agreement” as defined in the CREATE Act. The specification of any
patent application filed pursuant to this Agreement shall contain language
required to invoke the CREATE Act as applicable.

 

7

 

 

H.           Data Ownership and Right to Use Data.

 

(a)          All Data shall be owned by SANOFI US and is Confidential
Information of SANOFI US.

 

(b)          SANOFI US grants ENUMERAL the right to use the Data, solely for its
own internal research excluding (i) any use in any and all * and/or (ii) the
Non-compete Field in accordance with the provisions of this Section 6.G
(hereinafter referred to as “Permitted Data Use Field”). ENUMERAL shall (i) hold
such Data in strict confidence; (ii) not disclose such Confidential Information
to any third party, (iii) use such Data only as necessary for internal research
and not for any other purpose; (iv) upon breach of this Section 6.G. or upon
written request of SANOFI US, destroy all Data in its possession and provide a
written certification of such destruction to SANOFI US; and (v) protect Data
from disclosure with at least that degree of care used by ENUMERAL in dealing
with its own confidential information and shall take reasonable steps to
minimize the risk of an unauthorized disclosure of Data.

 

I.           Noncompete.

 

During the Term and for a period of seven (7) years thereafter, ENUMERAL, its
Affiliates, and their respective officers, directors, agents, successors,
employees and permitted assigns, shall not provide any goods or services,
directly or indirectly, to any third party in the Non-compete Field.

 

7.            INDEMNIFICATION

 

A.           Indemnification by SANOFI US. SANOFI US hereby agrees to indemnify,
defend, and hold harmless ENUMERAL, its Affiliates, and their respective
officers, directors, agents, successors, employees and permitted assigns
(collectively, the "ENUMERAL Indemnified Parties"), from and against any and all
losses, expenses, costs (including reasonable attorneys' fees), liabilities,
damages, claims, suits or proceedings (each a "Claim") arising out of or in
connection with the (a) a material breach of this Agreement by SANOFI US; and
(b) the negligence, willful misconduct, fraud or misrepresentation by any SANOFI
US Indemnified Party (as defined in Section 7B below); provided, however, SANOFI
US' indemnification obligations hereunder shall not apply to the extent that
such Claim is attributable to the negligent or wrongful acts or omissions,
willful malfeasance, fraud or misconduct by any ENUMERAL Indemnified Party.

 

B.           Indemnification by ENUMERAL. ENUMERAL hereby agrees to indemnify,
defend, and hold harmless SANOFI US, its Affiliates, and their respective
officers, directors, agents, successors, employees and permitted assigns
(collectively, the "SANOFI US Indemnified Parties"), from and against any and
all Claims arising out of or in connection with the (a) a material breach of
this Agreement by ENUMERAL; and (b) the negligence, willful misconduct, fraud or
misrepresentation by any ENUMERAL Indemnified Party; provided, however,
ENUMERAL's indemnification obligations hereunder shall not apply to the extent
that such Claim is attributable to the negligent or wrongful acts or omissions,
willful malfeasance, fraud or misconduct by any SANOFI US Indemnified Party.

 

8

 

 

C.           Notification of Claims. The Party seeking indemnification hereunder
(the "Indemnified Party") shall notify the other Party (the "Indemnifying
Party") in writing of any asserted claim as soon as practicable. Failure to
provide such notice, which substantially prejudices the Indemnifying Party's
ability to defend such claim or action, may invalidate any obligation of
indemnification. The Indemnified Party must authorize and permit the
Indemnifying Party to exercise sole control of the defense and disposition of
any claim or action, including all decisions related to litigation, appeal or
settlement, provided, however, that the Indemnifying Party shall not settle any
claims or action that would be deemed to confess wrongdoing on the part of the
Indemnified Party without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
the Indemnified Party shall nevertheless be entitled to retain separate counsel
at its own cost to participate in such matter; however, the Indemnifying Party
shall have sole case management authority. Each Party hereto shall cooperate
with the other in every reasonable way to facilitate the defense of any such
claim.

 

8.            REPRESENTATIONS AND WARRANTIES

 

A.           Mutual Representations and Warranties. Each Party represents and
warrants to the other that (a) it is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation; (b)
it has the right and authority to execute and deliver this Agreement and to
perform its obligations contemplated hereunder; (c) this Agreement is a legal,
valid and binding agreement of the Party and enforceable against it; (d) the
execution and delivery of this Agreement will not, to each Party's knowledge,
violate any statute, regulation or any other restriction upon the Party; (e) it
has secured all requisite authorizations and approvals necessary for the
execution, delivery and performance of this Agreement; and (f) it is not subject
to any restrictive obligations imposed by any third party which would prevent or
impair its ability to enter into this Agreement or fulfill its obligations
hereunder, nor will it knowingly enter into any agreement with any other party
that would in any way prevent it from performing its obligations under this
Agreement.

 

B.           ENUMERAL Representations and Warranties. Additionally, ENUMERAL
represents, warrants and covenants to SANOFI US as follows:

 

(a)          neither it nor any individual employed or engaged by ENUMERAL has
ever been and is not currently (i) under investigation for debarment or debarred
pursuant to the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a), as
amended, or any similar state law or regulation; (ii) excluded by the Office of
Inspector General pursuant to 42 U.S.C. § 1320a-7, et seq. or any state agency
from participation in any federal or state health care program; or (iii)
otherwise disqualified or restricted by the FDA pursuant to 21 C.F.R. 312.70 or
any other regulatory authority, nor will ENUMERAL knowingly utilize any
debarred, excluded or disqualified personnel to perform the Research hereunder;

 

9

 

 

(b)          it will notify SANOFI US immediately in the event any investigation
or proceeding for debarment, exclusion or disqualification is initiated against
ENUMERAL or any individual employed or engaged by ENUMERAL that is performing
the Research hereunder;

 

(c)          it shall perform the Research in compliance in all material
respects with all applicable foreign, federal, state and local laws, rules and
regulations;

 

(d)          it shall use reasonable efforts to perform the Research in
accordance with the terms and conditions of this Agreement;

 

(e)          it will use shall use the SANOFI US Materials solely for the
Research shall not chemically or biologically modify any SANOFI US Materials,
except as may be explicitly set forth in Exhibit A; and

 

(f)          during the term of this Agreement, and the option periods described
in Sections 6C, 6D and 6E, ENUMERAL shall not enter into any * agreement with
any third party.

 

9.            LIMITATION OF LIABILITY

 

NEITHER party shall be liable to the other party for any indirect, special,
incidental, reliance or consequential damages of any kind, regardless of the
form of action whether in contract, tort (including without limitation
negligence), strict liability, or other legal or equitable theory, even if the
other party has been advised of the possibility of such damages; provided,
however, this limitation of liability shall not be construed to limit a party's
liability with respect to its indemnification obligations set forth in section 7
or with respect to any breaches of a Party’s obligations of confidentiality and
INTELLECTUAL PROPERTY PROVISIONS set forth in THIS AGREEMENT OR ENUMERAL’S
BREACH OF THE NON-COMPETE SET FORTH IN SECTION 6.H.

 

10.          PUBLICITY

 

Neither Party shall use the other Party’s name or insignia, or any adaptation of
them, or the name of the researcher(s) of the other Party in any advertising,
promotional or sales literature, without the prior written approval of the other
Party. This restriction shall not apply to: (i) annual or other periodical
reports prepared by either Party in the normal course of business; and (ii) any
information required by law to be disclosed.

 

10

 

 

11.         CONFIDENTIALITY

 

A.           SANOFI US Confidential Information. ENUMERAL acknowledges and
agrees that any data, know-how, documents, materials or information of any type
whatsoever, in whatever form or medium, whether or not marked as "confidential"
and/or "proprietary," and which could reasonably be expected to be valuable to
SANOFI US, including but not limited to, any information concerning or relating
to the property, products, research, technology, compound/product structure and
other identifying information relating to compounds/products, SANOFI US
Background Technology, SANOFI US Sole Inventions, business and affairs of SANOFI
US or its Affiliates, that is learned, disclosed to or becomes known by ENUMERAL
in connection with the Research, shall be deemed to be confidential information
of SANOFI US (collectively, "SANOFI US Confidential Information"). For the
avoidance of doubt, any information disclosed by SANOFI US to ENUMERAL
concerning the * technology is SANOFI US Confidential Information.

 

B.           ENUMERAL Confidential Information. SANOFI US acknowledges and
agrees that any data, know-how, documents, materials or information relating to
ENUMERAL Background Technology or ENUMERAL Improvements, in whatever form or
medium, whether or not marked as "confidential" and/or "proprietary," and which
could reasonably be expected to be valuable to ENUMERAL, that is learned,
disclosed to or becomes known by SANOFI US in connection with the Research, and
which is not SANOFI US Confidential Information, shall be deemed to be
confidential information of ENUMERAL (collectively, "ENUMERAL Confidential
Information").

 

C.           Restrictions on Use of Confidential Information. (i) Except as
otherwise expressly provided herein, the Party receiving Confidential
information (the “Receiving Party”) from the other Party (the “Disclosing
Party”) shall (a) hold such Confidential Information in strict confidence; (b)
not disclose such Confidential Information to any third party, except to its
Affiliates, bona fide research and development collaborators, agents and
subcontractors who "need to know"; provided, however, that such agents and
contractors agree in writing to abide by the confidentiality provisions set
forth herein; (c) use such Confidential Information only as necessary to perform
the Research and not for any other purpose; (d) upon termination of this
Agreement, destroy or return to the Disclosing Party, at the Disclosing Party's
option, all tangible Confidential Information in its possession and in the
possession of any Affiliates, agents and subcontractors; and (e) protect
Confidential Information received from disclosure with at least that degree of
care used by the Receiving Party in dealing with its own confidential
information and shall take reasonable steps to minimize the risk of an
unauthorized disclosure of Confidential Information.

 

11

 

 

(ii) SANOFI US has provided some additional limited rights for use of Data,
which is Confidential Information, all of which are set forth in Section 6.G and
referred to therein as the Permitted Data Use Field. In the event of any actual
or perceived conflict between the terms of this Section and Section 6.G, the
Parties intend that the increased use of the Data by ENUMERAL be permitted in
the Permitted Data Use Field, with the more restrictive provisions set forth in
Section 6.G superseding those set forth in Section 11.C.i above, and that
Section 11.A, Section 11.D and Section 11.E remain applicable to the Data.

 

D.           Exceptions to Confidential Information. Notwithstanding the
foregoing, Confidential Information shall not include information which: (i) is
or hereafter becomes generally available to the public other than by reason of
any breach hereof; (ii) was already known to the Receiving Party, prior to the
date of disclosure; (iii) is disclosed to the Receiving Party by a third party
who has the right to disclose such information without any obligations of
confidentiality; (iv) is developed by or on behalf of the Receiving Party
independently, without reliance on Confidential Information received hereunder,
as demonstrated by written records; or (v) is otherwise required to be disclosed
by the Receiving Party in order to comply with applicable legal requirements of
a public authority, law, rule of court or regulation, provided that (a) the
Receiving Party promptly notifies the Disclosing Party of the obligation to
disclose in order to allow the Disclosing Party to object or seek a protective
order, (b) the Receiving Party only discloses the minimum amount of Confidential
Information that is necessary to comply with the required disclosure; and (c)
such information remains Confidential Information for all other purposes.

 

E.           Restricted Period. These restrictions upon disclosure and use of
Confidential Information shall continue during the Term and shall extend beyond
the Term for a period of seven (7) years, provided, however, with respect to any
Confidential Information that constitutes a trade secret (as determined under
applicable law), such restrictions on disclosure and/or use shall survive the
date of termination for as long as such Confidential Information remains a trade
secret but, in no event, shall such restrictions on disclosure and/or use cease
prior to the expiration of seven (7) years following the expiration of the Term.

 

12.         INDEPENDENT CONTRACTOR

 

Neither Party shall be or be deemed to be employees or agents of the other.
Neither Party is authorized to act as an agent for the other for any purposes
and shall not act on behalf of the other Party or enter into any contract,
warranty or representation as to any matter.

 

13.          NOTICES

 

Any notices to be given hereunder shall be sufficient if signed by the Party
giving same and either

 

(a)mailed certified mail return receipt requested,

 

(b)made by overnight delivery, or

 

12

 

 

(c)faxed to other Party if the sender has evidence of successful transmission
and if the sender promptly sends the original by ordinary mail, in any event to
the following addresses:

 

If to SANOFI US:

 

sanofi-aventis U.S. Inc.

1041 Route 202-206

Bridgewater, NJ 08807

Attention: *

Facsimile: (908)-231-2257

 

With a copy to:

 

sanofi-aventis U.S. Inc.

1041 Route 202-206

Bridgewater, NJ 08807

Attention: Head, U.S. R&D Legal

Facsimile: (908)-231-2243

 

If to ENUMERAL:

 

Arthur Tinkelenberg
Enumeral Biomedical Corp.
1450 Broadway, 24th floor
New York, New York 10018

 

Notices mailed shall be deemed given on the date postmarked on the envelope.
Notices sent by overnight carrier shall be deemed given on the date received by
such carrier, as indicated on the shipping manifest or waybill. Notices sent by
fax shall be deemed given on the date faxed.

 

14.        TERM AND TERMINATION

 

A.           Term. This Agreement shall be effective as of the Effective Date
and shall continue in full force and effect for * from the Effective Date unless
earlier terminated in accordance with this Section 14 (“Term”).

 

B.           Termination by ENUMERAL with Cause. If SANOFI US fails to meet any
of its obligations under this Agreement and shall fail to remedy these failures
within thirty (30) calendar days after receipt of written notice thereof,
ENUMERAL shall have the option of terminating this Agreement upon written notice
thereof.

 

13

 

 

C.           Termination by SANOFI US with Cause. In the event ENUMERAL fails to
meet any of its obligations under this Agreement and shall fail to remedy these
failures within thirty (30) calendar days after receipt of written notice
thereof, SANOFI US shall have the option of terminating this Agreement upon
written notice thereof. SANOFI US shall retain all rights as provided in Section
6 subject to the conditions therein.

 

D.           Termination by SANOFI US without Cause. SANOFI US shall have the
right to terminate this Agreement with no further funding obligations by
providing ENUMERAL with at least thirty (30) days prior written notice;
provided, however, that ENUMERAL shall be entitled to any and all payments due
and owed to ENUMERAL in the performance of the Research prior to the date of the
termination of the Agreement, or, if applicable, ENUMERAL shall refund any
excess payments.

 

15.          ENTIRE AGREEMENT; MODIFICATION

 

This Agreement, including any exhibits attached hereto, constitutes the entire
understanding and agreement between the Parties with respect to the subject
matter covered herein and supersedes any and all prior agreements,
understandings, covenants, promises, warranties and representations, oral or
written, express or implied, between the Parties that relates to the subject
matter hereof. This Agreement may not be amended or supplemented in any way
except in writing, dated and signed by authorized representatives of both
Parties.

 

16.          INSURANCE

 

A.           Coverage. Each Party shall, at its own expense, provide and keep in
full force and effect during the Term and for a period of two (2) years
following the date of termination the following kinds and minimum amounts of
insurance, or self-insurance, as allowed by law:

 

i.            Workers' compensation insurance as required by the laws of the
jurisdiction in which the Research is performed, and employer's liability
insurance with limits of at least $1,000,000 per occurrence.

 

ii.         Commercial general liability insurance which shall include bodily
injury, property damage, independent contractor coverage, completed operations
or products coverage, blanket contractual, and broad-form property damage with
limits of at least $2,000,000 per occurrence.

 

iii.         Commercial automobile liability insurance with limits of at least
$1,000,000 per occurrence.

 

B.           Evidence of Coverage. Upon request of either Party, the other Party
shall provide copies of certificates of insurance, evidencing the coverage
required hereunder.

 

14

 

  

17.         SURVIVORSHIP

 

The provisions of Articles 4A, 5, 6, 7, 9, 10, 11, 13, 16, 18, 19, 20 and 21
shall survive any expiration or termination of this Agreement.

 

18.         GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New Jersey without
regard to its conflict of laws provisions.

 

19.         SEVERABILITY; WAIVER

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Any delay or waiver by a Party to declare a breach or seek any remedy available
to it under this Agreement or by law will not constitute a waiver as to any past
or future breaches or remedies.

 

20.         ASSIGNMENT

 

ENUMERAL may not assign or transfer this Agreement or any part hereof without
the express written consent of SANOFI US. SANOFI US may assign its rights and
obligations under this Agreement without the consent of ENUMERAL.

 

21.         EXCUSABLE DELAYS

 

Neither Party will be responsible for any failure or delay in performance of
this Agreement if the failure or delay is due to an event beyond the reasonable
control and without the fault or negligence of the Party seeking to excuse
performance, including without limitation, acts of God, acts of terrorism, war,
labor disputes and strikes, fire, flood, riot, unforeseen delays in third party
provided transportation or communications (a "Force Majeure Event"). Any Party
seeking to excuse or delay performance due to a Force Majeure Event under this
Section 21 will provide detailed written notice to the other Party of the nature
and anticipated duration of the delay. A Party claiming the benefit of a Force
Majeure Event shall use reasonable efforts to avoid or overcome the causes
affecting performance and diligently fulfill all outstanding obligations within
thirty (30) days. In the event that any such Force Majeure Event continues for
in excess of sixty (60) days, either Party shall have the right to terminate
this Agreement upon thirty (30) days notice to the other Party, provided that,
if the Force Majeure Event ceases within such thirty (30) day period, this
Agreement shall remain in full force and effect upon prior written notice to the
other Party.

 

15

 

 

21.         AFFILIATES

 

SANOFI US provides services to its Affiliate, sanofi-aventis U.S. LLC, and
sanofi-aventis U.S. LLC shall be permitted to use the services, goods or other
deliverables provided hereunder to the same extent as SANOFI US.

 

22.         COUNTERPARTS

 

This Agreement may be executed in two (2) counterparts, each of which shall be
deemed an original and both of which together shall be deemed the same
agreement. The Parties agree that executed PDF’s shall be deemed originals for
all purposes.

 

IN WITNESS WHEREOF, each Party has caused this Research Agreement to be duly
executed by an authorized representative as of the Effective Date.

 

Enumeral Biomedical   SANOFI US U.S. INC. CorP.               BY: /s/ Arthur
Tinkelenberg   BY: /s/ Melvyn Hollis           NAME:  ARTHUR TINKELENBERG  
NAME:  Melvyn Hollis           TITLE: PRESIDENT AND CEO   TITLE: Vice President
          DATE:   June 18th 2012   DATE:  June 15th 2012

 

16

 

 

Exhibit A

 

PROJECT PLAN

 

Comparison of monoclonal antibody screening by ENUMERAL * microengraving
technology compared to SANOFI US *

 

1. Overall Aims of the Project

The project is for Enumeral to screen * monoclonal antibodies that meet specific
and challenging * characteristic requirements, from immunized mouse B cells and
plasma cells, using its * microengraving technology, and for both Parties to
compare such antibodies to * monoclonal antibodies obtained by SANOFI US in
parallel using a modified traditional ELISA screening approach. In the past,
SANOFI US’s * screening only generated antibodies with lower than required
affinities and functional potencies.

 

The overall aims are:

(1) for sanofi to evaluate Enumeral’s technology for screening for monoclonal
antibodies from the results obtained from the herein defined * antibody
screening project

(2) for both parties to obtain * antibody *

 

*

 

Figure 1 Sequence of *

 

  * *        * * * * *

 

The sequences of * are identical across human, monkey, mouse and rat *, the
mouse and rat orthologue of *.

 

2. Materials to be provided to ENUMERAL by SANOFI US prior to start of research

The following materials will be supplied to ENUMERAL by SANOFI US promptly upon
entering into this Agreement unless other delivery dates are stated below.

 

17

 

 

2.1 Materials for assay development and screening assays and data therefrom

o*

-   *

 

-   *

 

o* Antibodies

Purified SANOFI US in-house prior-generated mouse * monoclonal antibodies *, and
commercial * antibody which bind to *, and are low potency functional blockers
in functional assay. Amount: *

 

·*

* antibodies to facilitate assay development and relative affinity measurements
by ENUMERAL

 

Mouse cells

oSamples of mouse plasma cells * from * mice for development by ENUMERAL of in
well cytometry assay for plasma cell identification and of primer sets for
single cell RT-PCR of mouse antibody genes.

oSamples of spleenocytes from * mice for development by ENUMERAL of suitable
stimulation protocols for antibody secretion using *.

 

2.2 *

SANOFI US will supply a map of * via PCR during antibody *.

 

3. Program of work

 

3.1 Project Team

To facilitate planning, decision making and progression of the project, a joint
project team will be formed with ENUMERAL and SANOFI US team members at the
initiation of the project

- ENUMERAL co-ordinator for the team: to be assigned by Enumeral

- SANOFI US co-ordinator for the team: *

- Project team membership (keep to maximum of ~12 people total)

ENUMERAL – to be assigned by Enumeral and ad hoc as required

SANOFI US – * and ad hoc as required

- Frequency of meeting: monthly for duration of project, and ad hoc as required

- Mode: about ~2hr meeting by teleconference, and face-to-face twice

- Jointly agreed agenda, progress and plans, and minutes/ action items

- Decision making: jointly for activities contained in Project Plan

- Significant deviations from Project Plan to be jointly agreed upon in writing

- If needed, decision resolution mechanism: jointly by Art Tinkelenberg and *

 

18

 

 

3.2 Provision to ENUMERAL by SANOFI US of hybridoma, B-Cells, and plasma cells
to be screened by ENUMERAL

SANOFI US will provide ENUMERAL with test samples of cells for assay development
by ENUMERAL, (as defined in section 2.1) in addition to providing cell samples
from * mice as specified below.

 

*

 

3.3 ENUMERAL Assay Development

ENUMERAL will develop a * screening assay on its microengraved * array platform
using SANOFI US provided materials and other materials as appropriate, and use
the screening array with the goal of identifying *.

 

Cells will be screened by ENUMERAL using a * method consisting of the following
steps:

1.     *

2.     *

3.     *

4.     *

5.     *

 

When the above assays are established, ENUMERAL will conduct assays to
demonstrate selectivity and affinity ranking results of the sanofi * antibodies
*

 

Reagents required that will be supplied by ENUMERAL

·*

·*

·*

·Stains for in-well cytometry

o*

o*

o*

o*

·Poly L slides

·Microwell devices

·Media for hybridomas

·Equipment and reagents for processing of devices and slides for generation of
cytometry data and printed arrays

 

3.4 Screening Tree Development

On completion of assay development ENUMERAL will propose a flow diagram for the
screening (a “screening tree”) using the assays established, and share
representative assay data (sensitivity, throughput, robustness), with the
Project Team for joint approval prior to starting screening of the SANOFI
US-supplied cell samples.

 

19

 

 

3.5 Cell screening by ENUMERAL

The total number of cells/devices (single cell arrays) screened by ENUMERAL will
be data driven and will be determined by ENUMERAL.

Factors that will determine this number will include:

·The number of cells available (for the plasma cell sample screening)

·Target coverage, specificity and affinity

 

The maximum number of devices that will be run by ENUMERAL for the antibody
screening is estimated to be * (not including devices used in the assay
development).

 

ENUMERAL will attempt to screen all three cell types for each mouse
(spleenocytes, lymph nodes, bone marrow) as outlined below given that SANOFI US
supplies sufficient of all three cell types for each mouse.

 

·Spleenocytes B cells: *

·Lymph node cells: *

·Bone marrow plasma cells: *

Grand total = *

 

3.6 ENUMERAL selection criteria for antibody *

Enumeral will select hits on the basis of antibody performance in the assays
developed by ENUMERAL, as outlined in Section 3.3. Cells * antibodies with *
will be retrieved. ENUMERAL will select and score hits on the basis of *.

 

Minimum and maximum numbers of cells retrieved will depend on “hit” rate.

If hit rate allows the minimum number of cells picked for * will be * for each
arm B cells, plasma cells, lymph nodes; a total of *.

 

ENUMERAL will amplify heavy and light chain genes using RT-PCR from expressed
antibody gene transcripts, followed by traditional PCR to achieve production of
sufficient quantities of DNAs encoding the heavy and light chains, respectively,
for sequencing and to facilitate downstream molecular cloning *. ENUMERAL will
use a third party contractor to perform sequencing to obtain the nucleotide and
amino acid sequences of the heavy and light chains. The traditional
PCR-amplified heavy and light chain DNAs will be supplied by *

 

Reagents required (supplied by ENUMERAL):

·Microcapillaries for cell retrieval

·96-well PCR plates

·Superscript RT-PCR kit

·*

·*

·Primers for *

·* costs per antibody

 

20

 

 

3.7 * screening by SANOFI US

SANOFI US will screen the SANOFI US * samples using its established standard *
screening platform using its established ELISA *, SANOFI US’s * affinity ranking
and * antibody in-depth kinetics assays, and functional screening assay * class
and subclass will be determined by SANOFI US for those antibodies meeting ELISA
and * requirements, using a dip stick assay. * will be determined by SANOFI US
depending on hit rate, if hit rate allows for a minimum of * antibodies obtained
in this screening by SANOFI US that meet selectivity and affinity requirements
with priority given to higher affinity antibodies but SANOFI US will also
include some lower affinity antibodies.

 

3.8 Algorithmic characterization of * of SANOFI US

The sequences of the * that are provided to SANOFI US by ENUMERAL will be
subject to algorithmic characterization by SANOFI US as follows:

Antibody * will be analyzed by software programs to achieve CDR predictions,
variable region and framework diversity assessment, assessment of sequences for
problem residues/regions for humanization/manufacture.

If hit rate allows, the above bioinformatics analysis will be used in discussion
with ENUMERAL, to select the antibody * provided by ENUMERAL that will be
transiently produced by SANOFI US, if hit rate is below the maximum number of *
antibodies that SANOFI US will produce by transient transfection, then all the
antibodies will be transiently produced.

The * obtained by SANOFI US from its in-house * screening will be subjected to
the same algorithmic characterization, and if hit rate is sufficient will be
used in selection for characterization.

 

3.9 Transient production by SANOFI US

SANOFI US will insert the * supplied by ENUMERAL into proprietary SANOFI US
expression plasmids. Transient transfection will be performed with the SANOFI US
expression plasmids (* plasmid pairs), maximum * antibodies, and SANOFI US will
attempt to purify about * of each antibody *.

 

3.10 Purified * antibody characterization by SANOFI US

For

(a) the ENUMERAL antibody * transiently expressed and purified by SANOFI US,
where * is purified and is satisfactory on SDS-Page, if hit rate allows, * will
be characterized as follows by SANOFI-US:

 

(b) the SANOFI-US * antibodies will be characterized as follows by SANOFI-US:

 

1.     ELISA binding assays using *

 

21

 

 

2.     ELISA competition assays using * – only on antibodies that met required
ELISA binding specificity as specified in 4.1.A.

 

3.     *

 

4.     *

 

5.     *

 

4. Required and desirable antibody characteristics

 

4.1 Required characteristics

A) ELISA

*

 

- Key antibody characteristics required include *

 

- ELISA competition assay: *

 

B) Selectivity and Affinity

*

 

C) Biological activity and functional assay: * monoclonal antibody *.

 

4.2 Desirable but not required antibody characteristics:

A) *

 

B) *

 

C) *

 

5. Estimated Project Timelines and Timeline Resource Tracking

 

5.1 Estimated timelines

ENUMERAL estimated timelines are:

- Assay development by ENUMERAL *

- Cell screening and antibody *

 

SANOFI US estimated timelines are:

- *

- *

- *

 

22

 

 

ENUMERAL and SANOFI US estimated timelines are:

Final reports and data exchange: * from the Effective Date of this Agreement.

 

5.2 Tracking of Timelines and Resources:

ENUMERAL will track its timelines and resources used in its components of the
project and provide in the project report. FTE resources will be in FTE man days
(using SANOFI US standard)

SANOFI US will track its timelines and resources used in its components of the
project and provide in the project report. FTE resources will be in FTE man
days.

 

6. Project Success Criteria and Final Reports

 

6.1 Project Success Criteria

The key project success criteria are:

A) ENUMERAL method for screening spleenocyte and lymph node B cells *

- output: *

- comparable resource requirement between ENUMERAL’s and SANOFI US’s hybridoma
screening.

 

B) ENUMERAL’s method for screening bone marrow plasma cells *

-output: *

 

6.2 Final Reports

ENUMERAL will provide SANOFI-US at the end of the project with a in-depth
project report of its project activities, including overview descriptions of
workflows and methods, inputs and outputs, antibody *, timelines and resources,
data summaries, and provide representative data sets. The detailed content of
the ENUMERAL report and representative data sets will be mutually agreed by the
Project Team.

 

The Project team will work together to provide a final project report combining
and comparing ENUMERAL and SANOFI-US data, and conclusions on the Project.

 

In order to enable the Project team to produce the final Project team report,
ENUMERAL and SANOFI-US will provide, the project team, in a timely fashion with
the necessary information on their respective project activities, including
overview descriptions of workflows and methods, inputs and outputs, antibody *,
timelines and resources, data summaries. The details and timing of providing
this information will be mutually agreed by the Project Team.

 

23

 

 

Exhibit B

 

Budget

 

Fees shall be invoiced by ENUMERAL in accordance with the schedule below:

 

(a) * shall be invoiced upon execution of this Agreement.

 

(b) Upon delivery and acceptance of the final report, the remaining * may be
invoiced.

 

24

 